DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is direct to non-statutory subject matter as follows. Claim 9 defines a control program embodying function description material. However, the claimed does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “when functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized”- Guidelines Annex IV). That is, the scope of the presently claimed a control program can range formed paper on which the program is written, to a program simply contemplated and memorized by a person. 
Allowable Subject Matter
4.	Claims 1-8 are allowed.
The independent claims 1 and 8 identifies the uniquely distinct features: “an orchestration tool configured to provide a node that serves as an execution environment for a pod including one or more containers in the cluster, manage an operation of the pod on the node, and perform a restoration operation on the pod when the pod is not in a predetermined operating state, and the pods includes a reliability calculation pod configured to calculate a reliability of each sensor based on sensor information acquired from the sensor, and a sensor information processing pod configured to perform predetermined information processing based on sensor information from one or more of the sensors calculated to have a high reliability by the reliability calculation pod”. References of record, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Smith et al. (US Patent No. 11,017,092 B2) disclose technologies for fast launch of trusted containers.
	Goyal et al. (US Patent No. 11,057,431 B2) disclose methods and apparatus to provide resource security.
	Misra et al. (US Patent No. 10,216,485 B2) disclose computer platform for development and deployment of sensor data based applications and services.
	Kapasi et al. (US Patent No. 10,395,195 B2) disclose provisioning virtual machines to optimize application licensing costs.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 4, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422